Case: 3:19-cr-00090-wmc Document #: 11 Filed: 07/24/19 Page 1 of 1


                                               IN THE UNITED STATES DISTRICT COURT

                                              FOR THE WESTERN DISTRICT OF WISCONSIN


          UNITED STATE5 OF AMERICA

                            Plaintiff,

          v.                                                      NOTICE OF PLEA

           Frederick George Kriemelmeyer,

           Private noncorporate man, Amicus Curie



                      Defendant I Error,                         CASE NO. 19CR   9o WMC


           COMES NOW, Frederick George Kriemelmeyer. Private Soul, Amicus Curie herein, Defendant in Error
           herein, appearing specially and without prejudice while reserving all rights and waiving no rights in the
           above entitled action and enters the following plea:

           DEFENDANT DOES NOT PLEAD!

               ted:   d                       9    /s/_______________________




               /%;n       ;L..ti e       (•
